*840OPINION.
Trttsseijl :
Assessment and collection of the deficiency here in question is barred by the statute of limitations, unless it be found that petitioner wilfully filed a false and fraudulent return with intent to evade tax.
The facts establish that petitioner’s return was made in accordance with his books of account; that he had no knowledge of accounting; that he depended entirely upon his bookkeeper for an accurate set of accounts, and that he accepted as correct an accountant’s audit of his books and preparation of his income-tax return. Petitioner was ignorant of any error in his accounts or in his return for the year under review. We can not find as a fact that petitioner wilfully filed a false and fraudulent return with the intent to evade tax. It is true that petitioner’s books of accounts were, inadequate apd contained mistakes but such fact does not establish fraud as asserted by respondent’s answer filed in this proceeding. Cf. E. C. Humphreys, 9 B. T. A. 656; F. G. Bishoff, 6 B. T. A. 570; Williamson Milling Co., 5 B. T. A. 814; and Excelsior Motor Mfg. & Supply Co., 5 B. T. A. 582.
There was no fraud on the part of this petitioner and the running of the statute of limitations has barred the assessment and collection of a deficiency in tax, if any, for the fiscal year ended January 31, 1919.

Judgment of no defioieney will be entered for the petitioner.